 



Exhibit 10.3
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR SONTRA MEDICAL CORPORATION SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.
SONTRA MEDICAL CORPORATION
Senior Promissory Bridge Note

U.S.                        Issuance Date: September ___, 2007 No.: 07-  
Maturity Date: September 15, 2008

FOR VALUE RECEIVED, the undersigned, Sontra Medical Corporation, a Minnesota
corporation (the “Company”), hereby promises to pay to the order of [          
Investor Name          ] or any future permitted holder of this Senior
Promissory Bridge Note (the “Payee”), at the principal office of the Payee set
forth herein, or at such other place as the holder may designate in writing to
the Company, the principal sum of                                         
($                    ) or such other amount as may be outstanding hereunder,
together with all accrued but unpaid interest, in such coin or currency of the
United States of America as at the time shall be legal tender for the payment of
public and private debts and in immediately available funds, as provided in this
Senior Promissory Bridge Note (the “Note”).
          1. Automatic Exchange of Principal and Interest into Qualified
Financing. The outstanding principal amount of this Note together with all
accrued but unpaid interest hereunder (the “Outstanding Balance”), shall
automatically be exchanged into securities issued in an equity or equity linked
financing or a combination of equity financings following the Issuance Date with
gross proceeds totaling at least $2,500,000 (the “Qualified Financing”);
provided, however, the Qualified Financing shall be reduced by the principal
amount represented by this Note, and the Other Notes (as defined below in
Section 3) up to a maximum of $1,500,000 issued by the Company; provided,
further, that for purposes of determining the number of equity securities,
including warrants issued in such Qualified Financing, to be received by the
Payee upon such exchange, the Payee shall be deemed to have tendered 120% of the
Outstanding Balance of the Note as payment of the purchase price in the
Qualified Financing. Upon such exchange pursuant to a Qualified Financing, the
Payee shall be deemed to be a purchaser in such Qualified Financing and shall be
granted all rights afforded a purchaser in the Qualified Financing.
          2. Voluntary Conversion of Principal and Interest. Subject to the
terms of this Section 2, and provided that the Qualified Financing has not been
completed on or before December 15, 2007 (the “Conversion Option Date”), the
Payee shall have the right, prior to the Maturity Date, at the Payee’s sole
option, to convert the Outstanding Balance (the “Conversion Option”) into such
number of fully paid and non-assessable shares of the Company’s common stock
(the “Conversion Shares”) as is determined in accordance with the following
formula: the Outstanding Balance as of the date of the exercise of the
Conversion Option)/ the price per share of the most recent Equity or Equity
Linked Financing (as defined below). If the Payee desires to exercise the
Conversion Option, the Payee shall,

 



--------------------------------------------------------------------------------



 




by personal delivery or nationally-recognized overnight carrier, surrender the
original of this Note and give written notice to the Company (the “Conversion
Notice”), which Conversion Notice shall (a) state the Payee’s election to
exercise the Conversion Option, and (b) provide for a representation and
warranty of the Payee to the Company that, as of the date of the Conversion
Notice, the Payee has not assigned or otherwise transferred all or any portion
of the Payee’s rights under this Note to any third parties. The Company shall,
as soon as practicable thereafter, issue and deliver to the Payee the number of
Conversion Shares to which the Payee shall be entitled upon exercise of the
Conversion Option. Notwithstanding anything to the contrary contained in this
Section 2, the Company shall have the right, at the Company’s option, to pay all
or a portion of the accrued and unpaid interest due and payable to Payee upon
Payee’s exercise of the Conversion Option in cash. For purposes of this
Agreement, “Equity and Equity Linked Financing” shall mean the issuance and sale
by the Company of its equity securities, the primary purpose of which is to
raise capital for the Company, provided, however, that an Equity and Equity
Linked Financing shall not be deemed to include the following issuances:
(1) shares of common stock issuable or issued to employees, independent
contractors, consultants, directors or vendors of this Company directly or
pursuant to a stock option plan, restricted stock plan or other agreement
approved by the Board of Directors of this Company; (2) shares of common stock
issued for the purpose of (I) a joint venture, technology licensing or research
and development activity, (II) distribution or manufacture of the Company’s
products or services, or (III) any other transaction involving a corporate
partner that is primarily for a purpose other than raising capital through the
sale of equity securities; (3) shares of common stock issuable upon conversion
of shares of preferred stock; (4) securities issued for the acquisition of
another corporation by the Company by merger, purchase of substantially all of
the assets of such corporation or other reorganization; (5) securities issued as
a dividend or distribution on preferred stock; (6) securities issued as a
dividend on common stock where the Company declares or pays a common stock
dividend on the preferred stock in the same manner as declared or paid on the
common stock; (7) shares of common stock issued or issuable (I) in a public
offering before or in connection with which all outstanding shares of preferred
stock will be converted to common stock or (II) upon exercise of warrants or
rights granted to underwriters in connection with such public offering;
(8) shares of common stock issuable or shares of preferred stock issuable upon
conversion or exercise of options, warrants, notes or other securities or rights
granted pursuant to a loan or commercial lease transaction; or (9) by way of
dividend or other distribution on shares of common stock excluded from the
definition of additional stock by the foregoing clauses (1), (2), (3), (4), (5),
(6), (7), (8) or this clause (9).
          3. Seniority and Ranking. This Note shall rank senior to the Company’s
currently issued and outstanding indebtedness and equity securities; provided,
however, this Note shall rank pari-passu with respect to certain other senior
promissory bridge notes of the Company of like tenor herewith (the “Other
Notes”), in an aggregate principal amount not to exceed $1,500,000, inclusive of
this Note (this Note together with the Other Notes shall be referred to as the
“Notes”). The Company may not issue any new indebtedness while the Notes are
outstanding.
          4. Principal and Interest Payments.
               (a) In the event the Company does not complete the Qualified
Financing, the Company shall repay the entire Outstanding Balance then
outstanding on September 15, 2008 (the “Maturity Date”).
               (b) Interest on the outstanding principal balance of this Note
shall accrue at a rate of ten percent (10%) per annum. Interest on the
outstanding principal balance of the Note shall be computed on the basis of the
actual number of days elapsed and a year of three hundred and sixty-five
(365) days and shall be payable on the Maturity Date by the Company in cash.
Furthermore, upon the occurrence of an Event of Default, then to the extent
permitted by law, the Company will pay interest to

2



--------------------------------------------------------------------------------



 



the Payee, payable on demand, on the outstanding principal balance of the Note
from the date of the Event of Default until payment in full at the rate of
twelve percent (12%) per annum.
               (c) At any time following the Conversion Option Date but prior to
the Maturity Date, the Company, at its sole option, may prepay the Notes in cash
for an amount equal to 120% of the outstanding principal balance of the Notes
plus 100% of all accrued but unpaid interest on such Notes. All payments made on
account of the indebtedness evidenced by this Note shall be applied first to
accrued but unpaid interest, if any, and the remainder shall be applied to
principal.
          5. Most Favored Nations Exchange Right. So long as this Note remains
outstanding, if the Company enters into any Equity or Equity Linked Financing
that is not a Qualified Financing, then the Payee in its sole discretion may
exchange this Note for the securities issued or to be issued in such Equity or
Equity Linked Financing. In the event of such exchange, the Payee shall be
deemed to have tendered 120% of the Outstanding Balance of the Note as payment
of the purchase price in such financing.
          6. Registration Rights. Provided that the Qualified Financing has not
been completed on or before the Conversion Option Date, the holders of the Notes
together as a class (subject to majority approval of the then Outstanding
Balance of the Notes) shall have a one-time demand registration right covering
the Conversion Shares (the “Demand Registration Right”). If such majority of the
holders desire to exercise the Demand Registration Right, a representative of
the holders as a class shall, by personal delivery or nationally-recognized
overnight carrier, give written notice to the Company (the “Demand Registration
Notice”), which Demand Registration Notice shall state the holders election to
exercise the Demand Registration Right. The Company shall, within thirty
(30) days of receiving the Demand Registration Notice, file a registration
statement covering the Conversion Shares to which the holders shall be entitled
upon exercise of the Conversion Option.
          7. Non-Business Days. Whenever any payment to be made shall be due on
a Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
          8. Representations and Warranties of the Company. The Company
represents and warrants to the Payee as follows:
               (a) The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Minnesota, with
full corporate power and authority to own, lease and operate its properties and
to conduct its business as currently conducted.
               (b) This Note has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.
               (c) The execution, delivery and performance of this Note will not
(i) conflict with or result in a breach of or a default under any of the terms
or provisions of, (A) the Company’s certificate of incorporation or by-laws, or
(B) any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of

3



--------------------------------------------------------------------------------



 



its material properties or assets is bound, (ii) result in a violation of any
material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject.
               (d) No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this Note.
          9. Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
               (a) the Company shall fail to make the payment of any amount of
any principal outstanding for a period of three (3) business days after the date
such payment shall become due and payable hereunder; or
               (b) the Company shall fail to make any payment of interest for a
period of three (3) business days after the date such interest shall become due
and payable hereunder; or
               (c) any representation, warranty or certification made by the
Company herein or in any certificate or financial statement shall prove to have
been materially false or incorrect or breached in a material respect on the date
as of which made; or
               (d) the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (the “Indebtedness”) (other than the
Indebtedness hereunder) prior to its stated maturity or payment date the
aggregate principal amount of which Indebtedness of all such persons is in
excess of $100,000, whether such Indebtedness now exists or shall hereinafter be
created, and such accelerated payment entitles the holder thereof to immediate
payment of such Indebtedness which is due and owing and such indebtedness has
not been discharged in full or such acceleration has not been stayed, rescinded
or annulled within ten (10) business days of such acceleration; or
               (e) A judgment or order for the payment of money shall be
rendered against the Company or any of its subsidiaries in excess of $100,000 in
the aggregate (net of any applicable insurance coverage) for all such judgments
or orders against all such persons (treating any deductibles, self insurance or
retention as not so covered) that shall not be discharged, and all such
judgments and orders remain outstanding, and there shall be any period of sixty
(60) consecutive days following entry of the judgment or order in excess of
$100,000 or the judgment or order which causes the aggregate amount described
above to exceed $100,000 during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
               (f) the Company shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce

4



--------------------------------------------------------------------------------



 



in writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
               (g) a proceeding or case shall be commenced in respect of the
Company or any of its subsidiaries without its application or consent, in any
court of competent jurisdiction, seeking (i) the liquidation, reorganization,
moratorium, dissolution, winding up, or composition or readjustment of its
debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets or (iii) similar
relief in respect of it under any law providing for the relief of debtors, and
such proceeding or case described in clause (i), (ii) or (iii) shall continue
undismissed, or unstayed and in effect, for a period of thirty (30) consecutive
days or any order for relief shall be entered in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic) against the Company or any of its subsidiaries or action under the
laws of any jurisdiction (foreign or domestic) analogous to any of the foregoing
shall be taken with respect to the Company or any of its subsidiaries and shall
continue undismissed, or unstayed and in effect for a period of thirty
(30) consecutive days.
          10. Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable; provided, however, that upon
the occurrence of an Event of Default described in (i) Sections 9(f) and (g),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 9(a) through (e), the Payee may exercise or otherwise
enforce any one or more of the Payee’s rights, powers, privileges, remedies and
interests under this Note or applicable law. No course of delay on the part of
the Payee shall operate as a waiver thereof or otherwise prejudice the right of
the Payee. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. Notwithstanding the foregoing, Payee agrees that its rights and
remedies hereunder are limited to receipt of cash or shares of the Company’s
equity securities in the amounts described herein.
          11. Replacement. Upon receipt by the Company of (i) evidence of the
loss, theft, destruction or mutilation of any Note and (ii) (y) in the case of
loss, theft or destruction, of indemnity (without any bond or other security)
reasonably satisfactory to the Company, or (z) in the case of mutilation, the
Note (surrendered for cancellation), the Company shall execute and deliver a new
Note of like tenor and date. However, the Company shall not be obligated to
reissue such lost, stolen, destroyed or mutilated Note if the Payee
contemporaneously requests the Company to convert such Note.
          12. Parties in Interest, Transferability. This Note shall be binding
upon the Company and its successors and assigns and the terms hereof shall inure
to the benefit of the Payee and its successors and permitted assigns. This Note
may be transferred or sold, subject to the provisions of Section 21 of this
Note, or pledged, hypothecated or otherwise granted as security by the Payee.
          13. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.
          14. Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during

5



--------------------------------------------------------------------------------



 




normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The Company will give written notice to
the Payee at least thirty (30) days prior to the date on which the Company
closes its books or takes a record (x) with respect to any dividend or
distribution upon the common stock of the Company, (y) with respect to any pro
rata subscription offer to holders of common stock of the Company or (z) for
determining rights to vote with respect to a Major Transaction, dissolution,
liquidation or winding-up and in no event shall such notice be provided to such
holder prior to such information being made known to the public. The Company
will also give written notice to the Payee at least twenty (20) days prior to
the date on which dissolution, liquidation or winding-up will take place and in
no event shall such notice be provided to the Payee prior to such information
being made known to the public.

         
Address of the Payee:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
  Tel. No.:    
 
  Fax No.:    
 
       
Address of the Company:
  Sontra Medical Corporation.    
 
  10 Forge Parkway    
 
  Franklin, MA 02038    
 
  Attention: Chief Executive Officer    
 
  Tel. No.: (508) 553-8850    
 
  Fax No.: (508) 553-8760    

          15. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.
          16. Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
          17. Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Payee and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other

6



--------------------------------------------------------------------------------



 



available rights and remedies, at law or in equity, to seek and obtain such
equitable relief, including but not limited to an injunction restraining any
such breach or threatened breach, without the necessity of showing economic loss
and without any bond or other security being required.
          18. Failure or Indulgence Not Waiver. No failure or delay on the part
of the Payee in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          19. Enforcement Expenses. The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.
          20. Binding Effect. The obligations of the Company and the Payee set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
          21. Compliance with Securities Laws. The Payee of this Note
acknowledges that this Note is being acquired solely for the Payee’s own account
and not as a nominee for any other party, and for investment, and that the Payee
shall not offer, sell or otherwise dispose of this Note other than in compliance
with the laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR SONTRA MEDICAL CORPORATION SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.”
          22. Severability. The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
          23. Consent to Jurisdiction. Each of the Company and the Payee
(i) hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 14
hereof and agrees that such service shall constitute good and sufficient

7



--------------------------------------------------------------------------------



 




service of process and notice thereof. Nothing in this Section 23 shall affect
or limit any right to serve process in any other manner permitted by law.
          24. Company Waivers. Except as otherwise specifically provided herein,
the Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
               (a) No delay or omission on the part of the Payee in exercising
its rights under this Note, or course of conduct relating hereto, shall operate
as a waiver of such rights or any other right of the Payee, nor shall any waiver
by the Payee of any such right or rights on any one occasion be deemed a waiver
of the same right or rights on any future occasion.
               (b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
NOTE IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY
APPLICABLE LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO
ANY PREJUDGMENT REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE
TO USE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed and delivered this Note
as of the date first written above.

            SONTRA MEDICAL CORPORATION
      By:           Name:   Harry G. Mitchell        Title:   Interim Chief
Executive Officer, CFO and
Treasurer        ACCEPTED AND AGREED:


PAYEE
      By:           Name:           Title:        

9